DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1751606-3 filed on 12/21/2017.
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 06/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 20 is objected to because of the following informalities:
Claim 20 recites “the steps of claim 9”. However, claim 9 is an apparatus type claim, and unclear that the steps of claim 9 are being performed. Examiner notes that claim 10 is a method type claim to recite the method steps that Applicant may intend to do. If there is typographical or clerical error therein, the unclear issue or typographical error should be clarified as originally filed. 
Appropriate corrections are required.  
For examination purposes claim 20 will be interpreted to depend from claim 10.

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

6.	Claims 1, 4-5, 8-10, 13-14, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holscher et al. (US PGPUB US 2010/0147221 A1, hereinafter referred to as “Holscher”) (cited in IDS dated 06/02/2020). 
Regarding Claim 1, Holscher teaches a measurement system (a position detection device recited in claims 6 and 11) for a rotary milking parlor (Fig. 1, milking facility 1) with a movable platform (Fig. 1, circular platform 2), the measurement system comprising: a movement sensor (a position detection device; Fig. 4, two angle sensors 20) arranged on the movable platform,  the movement sensor being configured to register micro movements (µM) of the movable platform relative to a fix reference frame, (Paragraph 0055, “A central position detection unit 8, 15 is arranged at the center of the carousel milking station 1”; Paragraph 0057, “In order to determine an angular change of the platform 2 relative to a reference point, a device 15 is provided which is connected to supply unit 14. The device 15 includes at least one angle sensor, so that the angular change of platform 2 and thus the position of at least one milking station 3 are determined”) wherein, the movement sensor comprises: a first sensor member (Fig. 4, two angle sensors 20)  configured to perform measurements of at least one of:  micro-displacements in at least one dimension (Paragraph 0023, 0027, 0028, “Directly after turning on the installation, the actual position or a measure for it can be obtained from the sensor”), and micro-accelerations in at least one dimension (Paragraphs 0021 and 0022; Claims 3 and 4, “determining a velocity of the movable ; and a transmitter  configured to emit a wireless sensor signal (SW) reflecting the measurements of the micro- displacements or micro-accelerations made by the first sensor member (at least one central unit or an angle sensor is provided, whereby the data of the angle sensor are transmitted to a control device, para. 0023, i.e., the sensor the signal wirelessly); and the measurement system comprises a receiver (a pass-by antenna) configured to receive the wireless sensor signal (SW) (Paragraph 0007, “A pass-by antenna locates the position responder when it moves past it. The responder code of the position is transmitted to a computer and assigned to the particular position”; Paragraph 0023, “at least one central unit or an angle sensor be provided, whereby the data of the angle sensor are transmitted to a control device”; Paragraph 0024, “The angle sensor is preferably a shaft encoder”; Claim 7, “transmitting data from the angle sensor to a control unit.”).
Regarding claim 4, Holscher teaches a processing unit (control and/or regulating device in at least Paragraph 0038) configured to derive operation-related information (IOR) (Paragraph 0043, information data and measured values) based on the wireless sensor (SW) signal received by the receiver (Paragraph 0040, “In order to determine the angle and/or (angular) velocity, the device preferably has at least one computer, especially a microcomputer. The evaluation of the position detection occurs in this. Using a computer, the possibility can also be created to provide information to the operating personnel about the actual (angular) velocity”; Paragraph 0042, “As a result of the fact that the device and/or the control and/or regulating device has a computer, with a suitable method, correction values can be used as compensation for mechanical irregularities. Here, corresponding correction tables can be taken into consideration for position correction. Thus, the position at the periphery of the milking parlor or of the carousel or of other selected points can be determined accurately, even when manufacturing tolerances or inaccuracies in the construction of the (carousel) milking facility would lead to errors in central position or angle determination. In order to provide the compensation, again special marks can be used where the detection of these supports the Different informational data and measured values (i.e., the operation-related information (IoR)) can be used for the determination of the characteristic operational state”). 
Regarding Claim 5, Holscher teaches wherein the processing unit is further configured to cause a behavior of the rotary milking parlor to vary in response to the operation-related information (IOR) (Paragraphs 0042 and 0043, “Different informational data and measured values (i.e., the operation-related information (IoR)) can be used for the determination of the characteristic operational state”).
Regarding Claim 8, Holscher teaches wherein the movement sensor  comprises: a second sensor member (Fig. 4, two angle sensors 20) configured to perform measurements of at least one of: micro-displacements in at least one dimension being independent from the at least one dimension in which the first sensor member is configured to measure displacements (i.e., actual position or a measurement), and micro-accelerations (i.e., determining a velocity of movable platform) in at least one dimension being independent from the at least one dimension in which the first sensor member is configured to measure accelerations (The position detection unit or the central device, too, preferably has at least one position sensor or also an angle sensor. The use of several (angle) sensors has the advantage that a redundancy is achieved. As a result of this, increased safety regarding the determination of the position of the milking station is attained, para. 0031); and the wireless sensor signal (SW) emitted from the measurement sensor further reflects the measurements made by the second sensor member (Fig. 4, two angle sensors 20; Paragraphs 0060 and 0061; Paragraph 0028, “Directly after turning on the installation, the actual position or a measure for it can be obtained from the sensor”; Paragraphs 0021 and 0022; claims 3 and 4, “determining a velocity of the movable platform”).
Regarding Claim 9, Holscher teaches wherein: the movement sensor comprises: a second sensor member; the first and second sensor members (Fig. 4, two angle sensors are configured to perform measurements of at least one of: micro-displacements (i.e., actual position or a measurement) in three dimensions, and micro-accelerations (i.e., determining a velocity of movable platform) in three dimensions; and the wireless sensor signal (SW) emitted from the measurement sensor further reflects the measurements made by the second sensor member (Fig. 4, two angle sensors 20; Paragraphs 0060 and 0061; Paragraph 0028, “Directly after turning on the installation, the actual position or a measure for it can be obtained from the sensor”; Paragraphs 0021 and 0022; claims 3 and 4, “determining a velocity of the movable platform”).
Regarding Claim 10, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
Regarding Claim 13, it is dependent on claim 10 and a method type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.
Regarding Claim 14, it is dependent on claim 13 and a method type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.
Regarding Claim 17, it is dependent on claim 10 and a method type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.
Regarding Claim 20, for examination purposes, it will be interpreted as depending from independent claim 10.  Further, Holscher discloses a non-volatile data carrier (i.e., a non-volatile storage medium as disclosed in Paragraph 0064 of the instant application)  containing a computer program communicatively connected to a processing unit, the computer program when executed on the processing unit executing the steps of claim 9 are taught by Holscher (see at least paragraph 0040, “In order to determine the angle and/or (angular) velocity, the device preferably has at least one computer, especially a microcomputer. The Using a computer, the possibility can also be created to provide information to the operating personnel about the actual (angular) velocity. In addition, data can be stored from previous milking processes, operating situations and operational information, which can be recalled”). 

Regarding Claim 21, Holscher teaches wherein the first sensor member (Fig. 4, two , two angle sensors 20) is configured to perform measurements of the micro-displacements (i.e., determining the angular change or velocity position of the movable platform) in the at least one dimension (Paragraphs 0052-0054; Paragraph 0055, “A central position detection unit 8, 15 is arranged at the center of the carousel milking station 1”; Paragraph 0057, “In order to determine an angular change of the platform 2 relative to a reference point, a device 15 is provided which is connected to supply unit 14. The device 15 includes at least one angle sensor, so that the angular change of platform 2 and thus the position of at least one milking station 3 are determined.”; Paragraph 0028, “Directly after turning on the installation, the actual position or a measure for it can be obtained from the sensor”; Paragraphs 0021 and 0022; claims 3 and 4, “determining a velocity of the movable platform”).
Regarding Claim 22, Holscher teaches wherein the first sensor member (Fig. 4, two , two angle sensors 20) is configured to perform measurements of the micro-accelerations (i.e., determining the angular change or a velocity of the movable platform) in the at least one dimension (Paragraphs 0052-0054; Paragraph 0055, “A central position detection unit 8, 15 is arranged at the center of the carousel milking station 1”; Paragraph 0057, “In order to determine an angular change of the platform 2 relative to a reference point, a device 15 is provided which is connected to supply unit 14. The device 15 includes at least one angle sensor, so that the angular change of platform 2 and thus the position of at least one milking station 3 are determined.”; Paragraph 0028, “Directly after turning on the installation, the actual position or a measure for it can be obtained from the sensor”; Paragraphs 0021 and 0022; claims 3 and 4, “determining a velocity of the movable platform”).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher, in view of Nishimizu et al. (US Patent 9,689,660 B2, hereinafter referred to as “Nishimizu”).
Regarding Claim 2, Holscher fails to explicitly teach wherein the movement sensor is configured to: check whether an amount of micro movements (µM) is below a threshold value, and 
i) when the amount of micro movements (µM) is below the threshold value, emit the wireless sensor signal (SW) repeatedly at a first repetition frequency (f1), and ii) when the amount of micro movements (µM) is equal to or above the threshold value, emit the wireless sensor signal (SW) repeatedly at a repetition frequency (f2, f3) above the first repetition frequency (f1).
However, Nishimizu teaches wherein the movement sensor (Fig. 1, sensors 4, 6) is configured to: check whether an amount of micro movements (µM) is below a threshold value, and 
i) when the amount of micro movements (µM) is below the threshold value, emit the wireless sensor signal (SW) repeatedly at a first repetition frequency (f1), and ii) when the amount of micro movements (µM) is equal to or above the threshold value, emit the wireless sensor signal (SW) repeatedly at a repetition frequency (f2, f3) above the first repetition frequency (f1) (Col. 5, lines 20-31, “the threshold data 38 is compared with a measurement database obtained during blade status monitoring. For example, if one blade (blade No. L 39 in the example of FIG. 8) elongates, the elongation is detected as an increase in the signal level of the “f.sub.1” component. If two or three blades elongate, the signal level of the “f.sub.1” component increases or a signal of a new frequency component between “f.sub.1” and “f.sub.2” is generated. Such abnormalities can be detected by assessing differences between the operation data 41 and the threshold data 38 in the manner above. After the detection of an abnormality, a measure is taken to stop turbine operation”; Nishimizu teaches sensing the machine’s movement and emitting a difference frequency signal (i.e., increased signal level of f1, a new frequency signal between f1 and f2) by comparing the measured/sensed data with a threshold. That is, Nishimizu teaches checking whether measured amount of the turbine blade’s movement is abnormal by comparing operation data with a threshold data.).
Nishimizu is considered to be analogous to the claimed invention because it is in the same field of sensing a transient displacement of the rotating disk’s blade position to thereby detect abnormalities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holscher to incorporate the teachings of Nishimizu and provide operations for emitting (i.e., generating) different frequencies (e.g,, f1, f2 or f3) by comparing the measured/sensed data with the threshold data 38 (Fig. 1, Col. lines 20-31). 
Regarding Claim 3, Holscher fails to explicitly teach wherein the movement sensor (210) is further configured to: check whether the amount of micro movements (µM) of the first transmitter unit transitions from below the threshold value to above the threshold value and when the amount of micro movements (µM) transitions from below the threshold value to above the threshold value, emit the wireless sensor signal (SW) from the movement sensor repeatedly at a second repetition frequency (f2), and when, during a predetermined interval (T) thereafter the amount of micro movements (µM) of the movement sensor is above the threshold value continue to emit the wireless sensor signal (SW) from movement sensor repeatedly at the second repetition frequency until expiry of the predetermined interval (T), and after expiry of the predetermined interval (T)  emit the wireless sensor signal (SW) from the movement sensor repeatedly at a third repetition frequency (f3) between the first and second repetition frequencies (f1, f2) as long as the amount of micro movements (µM) of the movement sensor (210) remains above the threshold value, and when the amount of micro movements (µM) of the movement sensor transitions from above the threshold value to below the threshold value emit the wireless sensor signal (SW) from the movement sensor repeatedly at the first repetition frequency (f1).
However, Nishimizu teaches wherein the movement sensor (210) (Fig. 1, sensors 4, 6) is further configured to: check whether the amount of micro movements (µM) of the first transmitter unit transitions from below the threshold value to above the threshold value and when the amount of micro movements (µM) transitions from below the threshold value to above the threshold value, emit the wireless sensor signal (SW) from the movement sensor repeatedly at a second repetition frequency (f2), and when, during a predetermined interval (T) (i.e., the signal intervals T0, T1 in Col. 5, lines 8-15; “This analysis results in a characteristic graph 37 whose horizontal axis indicates frequency. A frequency component of 1/T.sub.1 (shown as “f.sub.1” in FIG. 8) that is an inverse of the signal interval T.sub.1 of the second sensor 6 and a frequency component of 1/T.sub.o (shown as “f.sub.2” in FIG. 8) that is an inverse of a signal interval T.sub.0 36 between blade signals of the averaged waveform are mainly generated as results of the frequency analysis.”) thereafter the amount of micro movements (µM) of the movement sensor is above the threshold value continue to emit the wireless sensor signal (SW) from movement sensor repeatedly at the second repetition frequency until expiry of the predetermined interval (T), and after expiry of the predetermined interval (T)  emit the wireless sensor signal (SW) from the movement sensor repeatedly at a third repetition frequency (f3) between the first and second repetition frequencies (f1, f2) as long as the amount of micro movements (µM) of the movement sensor remains above the threshold value, and when the amount of micro movements (µM) of the movement sensor transitions from above the threshold value to below the threshold value emit the wireless sensor signal (SW) from the movement sensor repeatedly at the first repetition frequency (f1) (Col. 5, lines 20-31, “the threshold data 38 is compared with a measurement database obtained during blade status monitoring. For example, if one blade (blade No. L 39 in the example of FIG. 8) elongates, the elongation is detected as an increase in the signal level of the “f.sub.1” component. If two or three blades elongate, the signal level of the “f.sub.1” component increases or a signal of a new frequency component between “f.sub.1” and “f.sub.2” is generated. Such abnormalities can be detected by assessing differences between the operation data 41 and the threshold data 38 in the manner above. After the detection of an abnormality, a measure is taken to stop turbine operation”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holscher to incorporate the teachings of Nishimizu and provide operations for checking whether measured amount of the turbine blade’s movement (i.e., a movable platform) is abnormal by comparing operation data with a threshold data and then generating (i.e., emitting), during a predetermined interval (i.e., a signal interval T), a increased signal level of f1 or a new frequency signal between f1 and f2 (i.e., a different frequency f1, f2 or f3) by comparing the measured/sensed data with the threshold data 38 (Fig. 1, Col. lines 20-31). 

Regarding Claim 12, it is dependent on claim 10 and a method type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

9.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher, in view of WO 2008/030116 A1 (hereinafter referred to as “WO `116”) (cited in IDS dated 06/02/2020).
Regarding Claim 6, Holscher teaches wherein the processing unit is further configured to: store a series of measurement values representing the wireless sensor signal (SW) received over an interval of time (Paragraphs 0040 and 0041,”In order to determine the angle and/or (angular) velocity, the device preferably has at least one computer, especially a microcomputer. The evaluation of the position detection occurs in this. Using a computer, the possibility can also be created to provide information to the operating personnel about the actual (angular) velocity. In addition, data can be stored from previous milking processes, operating situations and operational information, which can be recalled”).  
Holscher fails to explicitly teach derive a movement signature (S) of the movable platform based on the series of measurement values. However, WO `116 teaches derive a movement signature (S) of the movable platform based on the series of measurement values (Page 6, lines 6-20, “The processor 11 therefore receives data from the cow ID reader and from the digital compass, and processes this data”; “The system may also include memory 13, arranged to store data for later retrieval and analysis. This allows the data to be used for monitoring system efficiency etc. The stored data may include platform position/orientation, stall position and cow ID reads. The stored data may also include performance data, which may be receives platform position data from the digital compass 7”)
WO `116 is considered to be analogous to the claimed invention because it is in the same field of measuring operation performance of a rotating diary platform.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holscher to incorporate the teachings of WO `116 and provide operations for deriving (i.e., analyzing) measured performance data received from the digital compass (i.e., a movement sensor), thusly monitoring system efficiency by using the analyzed data (i.e., a movement signature). 
Regarding Claim 7, Holscher teaches wherein the movement signature (S) reflects at least one of: a start behavior, a stop behavior, vibrations, oscillations, and load variations (Paragraph 0038, “As a result of this, actual data and the positions of the milking stations resulting from it are transmitted to the control and/or regulating unit, as a result of which the control and/or regulating unit can trigger different actions. Hereby, we are concerned, for example, by stopping of the carousel, descending of the teat cup cluster or also pulling up the teat cup cluster. Furthermore, there is a possibility to vary the speed of the platform as a function of the occupation of the milking stations”; Paragraph 0043, “Different informational data and measured values can be used for the determination of the characteristic operational state”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holscher to incorporate the teachings of WO `116 and provide determining the characteristic operational state based on the different information data and measured values and triggering different actions (i.e., the movement signature’s behavior) such as, for example, stopping, varying the speed of the platform. 


Regarding Claim 16 it is dependent on claim 15 and a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858